

117 HR 4463 IH: PFAS Safe Disposal Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4463IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Levin of Michigan introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to promulgate regulations regarding disposal of materials containing perfluoroalkyl and polyfluoroalkyl substances or aqueous film forming foam, and for other purposes.1.Short titleThis Act may be cited as the PFAS Safe Disposal Act. 2.Prohibition on waste incineration of PFASSection 3004 of the Solid Waste Disposal Act (42 U.S.C. 6924) is amended by adding at the end the following new subsection:(z)PFAS wastes(1)Firefighting foamNot later than 6 months after the date of enactment of this subsection, the Administrator shall promulgate regulations requiring that when materials containing perfluoroalkyl and polyfluoroalkyl substances or aqueous film forming foam are disposed—(A)all incineration is conducted in a manner that eliminates perfluoroalkyl and polyfluoroalkyl substances, including eliminating perfluoroalkyl and polyfluoroalkyl substances emitted into the air; (B)all incineration is conducted in accordance with the requirements of the Clean Air Act, including controlling hydrogen fluoride; (C)any materials containing perfluoroalkyl and polyfluoroalkyl substances that are designated for disposal are stored in accordance with the requirements under part 264 of title 40, Code of Federal Regulations; (D)all incineration is conducted at a facility that has been permitted to receive waste regulated under this subtitle; and(E)incineration is prohibited in or near overburdened communities, as defined by the Administrator.(2)PenaltiesFor purposes of section 3008(d), a waste subject to a prohibition under this subsection shall be considered a hazardous waste identified or listed under this subtitle.(3)Interim prohibition on incinerationNo person may incinerate for purposes of disposal any material containing perfluoroalkyl and polyfluoroalkyl substances or aqueous film forming foam until the effective date of the regulations promulgated under paragraph (1)..